Proceeding under article 78 of the Civil Practice Act to review a determination of the State Comptroller, disapproving the application of the petitioner for retirement system credit with respect to certain services. The services in controversy consisted of services as counsel to the Insurance Department and to the Banking Department in proceedings for the liquidation of certain banks and insurance companies. Upon review of the record, we find that the Comptroller was right in holding that the services were rendered by the petitioner as an independent professional practitioner on a fee basis and not as an employee of the State. The petitioner was therefore not entitled to have the fees treated as salary received from the State, for the purpose of determining the amount of his retirement allowance. Determination unanimously confirmed, without costs. Present — Foster, P. J., Coon, Halpern, Zeller and Gibson, JJ.